PER CURIAM.
Emilio Perez appeals a judgment of conviction for armed robbery. The record demonstrates that the state questioned defendant's use of a peremptory challenge to exclude a black juror from the venire; that the court required the defense to give its reason for the challenge; and that defense counsel gave reasons. Although the trial court expressly stated that it would not make a finding as to whether defendant attempted to use the peremptory challenge solely for a racially motivated reason to exclude the juror, it ordered the challenged juror seated. The trial court erred in expressly refusing to rule whether defendant’s reasons for exercising a peremptory challenge to excuse a prospective juror were race-neutral, reasonable and supported by the record, Smith v. State, 574 So.2d 1195 (Fla. 3d DCA 1991); thus, we reverse and remand for a new trial.
Reversed and remanded.